Cook, J.,
delivered the opinion of the court.
Appellant was charged with keeping, for the purpose of selling same, intoxicating liquors. In addition to much evidence, abundantly authorizing the jury to believe him guilty, it was proven that he owned a United States revenue license authorizing him to sell intoxicating liquors. At the request of the state, the court instructed the jury as follows: “The court charges the jury, for the state, that ownership of a United States internal revenue license for the sale of intoxicating liquors constitutes, presumptive evidence that the owner of said license is engaged in keeping intoxicating liquors for sale. ’ ’ The defendant requested this instruction, which was refused, viz.: “The court instructs the jury, for the defendant, that while the possession of an internal revenue license raises a presumption of the guilt of defendant, that this presumption ceases to exist where a reasonable explanation is made regarding his possession of the same. ’ ’
At a former day of this term the case was affirmed, without an opinion (62 South. 278), and it is here again *591on suggestion of error. In the brief of counsel it is urged that the trial court committed fatal error in refusing defendant the above instruction, and counsel requests the court to discuss this phase of the case. • It will be noted that the instruction, referring to the presumption arising from the possession of a revenue license by defendant, states: “This presumption ceases to exist where a reasonable explanation is made regarding his possession of same.”
We do not think this is a correct statement of law; for, however reasonable may be the explanation of possession, it does not follow that the presumption of guilt arising therefrom is thereby overcome. In the first place, the explanation may be entirely reasonable, and yet absolutely false. The instruction tells the jury to disregard the possession of the license, if defendant’s explanation of possession is reasonable, without regard to the jury’s belief about the truthfulness of the explanation. Again, it may be that the ownership of the license and the reasons of defendant for securing same are entirely reasonable and true, yet this by no means destroys the statutory presumption of guilt.
We think the last-named principle is illustrated by the facts of this case. Defendant merely said that he was in the business of selling alcoholic liquors, and for this reason he paid for and received a license from the federal authorities to'carry on the business. True, he said further, that he was no longer in that business, which the jury evidently did not believe. So it may be conceded that all defendant said about his reasons for securing the license was absolutely true, and yet this so-called explanation did not have the effect of destroying the statutory presumption.
The further statement that he had quit the business did not explain his ownership of a license from the United States.

Suggestion of error overruled.